With one exception, the defendant’s claims of prosecutorial *873misconduct are unpreserved for appellate review (see CPL 470.05 [2]). With respect to the only preserved issue, the court clearly instructed the jury that the burden of proof remained with the People and did not shift to the defendant (see People v Farino, 21 AD3d 427 [2005]). In any event, as to the unpreserved issues, the challenged remarks either were a fair response to the defendant’s summation (see People v Galloway, 54 NY2d 396 [1981]), or constituted harmless error (see People v Crimmins, 36 NY2d 230, 242 [1975]; People v Adam, 50 AD3d 1153 [2008], Iv denied 10 NY3d 931 [2008]). Rivera, J.R, Lifson, Santucci and Miller, JJ., concur.